DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 24 January 2022 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement such as updating the claim set to reflect that claims 11-20 are withdrawn, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected battery separator, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “large surface are” and “to help in electrode irrigation by providing acid reservoir”. The examiner suggests amending claim 10 for these limitations to recite “large surface area” and “an acid reservoir”, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitations “the current collector grid or negative active material” and “the negative electrodes”, and is dependent on claim 1. There is insufficient antecedent basis for these limitations as neither claim 1 nor claim 10 recite a current collector grid, a negative active material, and negative electrodes. The examiner suggests amending either claim 1 or claim 10 to recite “a current collector grid”, “a negative active material”, and “negative electrodes” to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wertz et al (US 2018/0175392 A1). Hereinafter referred to as Wertz.
Regarding claim 1, Wertz discloses a method of manufacturing a battery separator (“battery component described herein may be a capacitance layer (e.g., comprising conductive carbon) that can be used in an electrochemical cell” [0104]) to increase charge acceptance, cycle life or a combination thereof of a lead-acid battery (“The battery component may advantageously result in a reduction of delay of initial discharge of the battery, replenish freshly discharged active material, improve charge acceptance, and/or lead to an increase in the lifetime of the battery” [0029], which “may be used in lead acid batteries [0132]) with a glass mat scrim (“fiber layer of the battery component” [0077]) and “glass scrim” [0172] in Example 2) on a negative separator (“negative plates contain fibrous material or other glass compositions” [0129]) comprising:
coating the glass mat scrim on the negative separator with a slurry ([0143]) including a high surface area carbon (“activated and conductive carbon” [0143]) and a lignosulfonate (“paste” [0143] where “paste mixture comprising one or more of electroactive material …, sodium lignosulfonate, … and/or a plurality of fibers such as glass fibers” [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atanassova et al (US 2017/0373312 A1) in view of Bose (US 2019/0379055 A1). Hereinafter referred to as Atanassova and Bose, respectively.
Regarding claim 1, Atanassova discloses a method of manufacturing a battery separator (“electrodes formed from the electrode composition, cells (e.g., lead-acid battery) comprising the electrodes/electrode compositions, and methods of making thereof” Abstract) to increase charge acceptance, cycle life or a combination thereof of a lead-acid battery (“Future applications may 
coating the negative separator with a slurry (“the slurry (e.g., a paste) is deposited (or otherwise pasted) onto a substrate, such as a plate or grid” [0050]) including a high surface area carbon (“electrode compositions comprising a homogeneous mixture comprising a carbon additive comprising carbon black and activated carbon” [0020]) and a lignosulfonate (“the homogeneous mixture further comprises an organic molecule expander … Exemplary organic molecule expanders include lignosulfonates” [0040]).
Atanassova does not disclose a glass mat scrim on the negative separator.
However, Bose discloses manufacturing a battery separator to increase charge acceptance, cycle life or a combination thereof of a lead-acid battery (“numerous advantages when used in the paste compositions on the positive and/or negative current collecting members (e.g. grids) of an electrochemical cell … an improvement in the overall charge capacity of the battery; an increase in battery cycle life” [0027]) with a negative separator (“negative plate 106” [0031]) comprising coating the negative separator with a slurry (“negative paste 116” [0032]) that includes a high surface area carbon and a lignosulfonate (“carbon black, and lignosulfonate” [0032]). Bose teaches a glass mat scrim on the negative separator (“pasting paper or pasting material or scrim 132 may also be used, placed upon the plate 104 or 106 between the plate and the mat 108” [0045]) such that the glass mat scrim helps to retain the slurry on the negative separator and form plate blocks comprising of a plurality of positive and negative separators ([0045]).

Regarding claim 2, modified Atanassova discloses all of the limitations for the method as set forth in claim 1 above, and wherein the coating of the glass mat scrim on the negative separator with the slurry is configured to increase charge acceptance, cycle life, or combinations thereof of the lead acid battery (Atanassova “high surface area PBX51 (0.5%) cell cycle life was 25 units, or ~50% improvement” [0062]). 
Regarding claim 3, modified Atanassova discloses all of the limitations for the method as set forth in claim 1 above, and wherein the lead-acid battery is a flooded or an enhanced flooded battery (EFB) or an absorbed glass mat (AGM) battery (Atanassova “flooded batteries” [0003]), wherein the method of manufacturing further including:
drying the coated glass mat scrim (Atanassova “onto a substrate … and allowed to dry” [0050]) including:
air drying the coated glass mat scrim; or
using a convective heating tunnel or infrared heating in a temperature range of 50ºC to 100ºC (Atanassova “heating step (drying) at an elevated temperature (e.g., from 50 to 140ºC or from 65 to 95ºC.) at extremely low humidity, or even zero humidity” [0049]);
placing the glass mat scrim with the applied slurry on a negative separator leaf or an envelope (Atanassova “the slurry (e.g., a paste) is deposited (or otherwise pasted) onto a substrate, such as a plate or grid” [0050]) such that the glass mat scrim with the applied slurry 
Regarding claim 10, modified Atanassova discloses all of the limitations for the method as set forth in claim 1 above, and wherein:
the high surface area carbon is configured to have a capacitive effect due to its large surface area in close proximity to the current collector grid or negative active material (Atanassova “high surface area carbon blacks can act as a super capacitor” [0034] and “it is believed that both carbon black and activated carbon can increase the surface area of the electrode composition (e.g., a negative active material, NAM)” [0027]);
the high surface area carbon poses a steric hindrance in growth of large lead sulfate crystals (Atanassova “the active carbon can provide a 3-D framework where its larger size can provide a larger contact area for the lead sulfate crystallites, preventing excessive accumulation within the plate” [0027]) and ensures the efficient recharge of lead sulfate back into lead (Atanassova “Electron transfer reactions resulting in PbSO4 formation” [0027]), thereby preventing sulfation of the negative electrodes and increasing the life of the lead-acid battery (Atanassova “high surface area PBX51 (0.5%) cell cycle life was 25 
the high surface area carbon is configured to help in electrode irrigation by providing acid reservoir when using in negative active material (Atanassova “Electron transfer reactions resulting in PbSO4 formation can occur over a greater surface area with the 3D network afforded by the activated carbon” [0027] where “3D network” corresponds as an acid reservoir);
the high surface area carbon is configured to have a beneficial effect as an acid reservoir, even when used in close contact with the surface of negative electrode (Atanassova “active carbon can provide a 3-D framework where its larger size can provide a larger contact area” [0027]);
charge acceptance of the lead-acid battery is increased between 2 and 3 times compared to that of a standard cell with no carbon coated glass mat in the separator of a lead acid battery 2 V cell tested under DCA conditions (Atanassova “higher cycle life was achieved for a cells with mixture of carbon black PBX135 (0.5%) andABG1010 (1%), which at 36 units was more than a 2x improvement compared to the control. The highest cycle life (47 units) was observed for the cell with the mixture of PBX135 (0.5%) and PBXl0l (1%), or approximately 3x improvement versus the control” [0062] where the control is disclose to have “no carbon additive” [0057]);
the slurry applied on the glass mat or scrim provided acid stratification mitigation benefits from the carbon, the glass mat, or a combination of both (Atanassova “carbon blacks due to their small particle size can act as a seed layer for lead crystallites growth and lead to 
or
combinations thereof.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Atanassova (US 2017/0373312 A1) in view of Bose (US 2019/0379055 A1) as applied to claim 1 above, and further in view of Wertz (US 2018/0175392 A1). 
Regarding claim 4, modified Atanassova discloses all of the limitations for the method as set forth in claim 1 above, and wherein the slurry coated to the glass mat scrim on the negative separator including:
the high surface area carbon (Atanassova “comprising a carbon additive comprising carbon black and activated carbon” [0020]); and
the lignosulfonate (Atanassova “homogeneous mixture further comprises an organic molecule expander… the expander is selected from lignosulfonates, a molecule having a substantial portion that contains a lignin structure” [0040]).
Modified Atanassova does not disclose a binder.
However, Wertz discloses a method of manufacturing a battery separator (battery component described herein may be a capacitance layer (e.g., comprising conductive carbon) that can be used in an electrochemical cell” [0104]) of a lead-acid battery (“may be used in lead acid batteries” [0132]) with a glass mat scrim (“fiber layer of the battery component” [0077]) and “glass scrim” [0172] in Example 2) on a negative separator (negative plates contain fibrous material or other glass compositions” [0129]) comprising coating the glass mat scrim on the 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a binder to the slurry of modified Atanassova in view of Wertz in order to have a means of binding the high surface area carbon to at least a portion of a plurality of fibers in the glass mat scrim.
Regarding claim 5, modified Atanassova discloses all of the limitations for the method as set forth in claim 4 above, and wherein:
the high surface area carbon has a specific surface area between 15-1800 m2/g (Atanassova “the activated carbon has a surface area ranging from 650 m2/g to 3000 m2/g” [0035]);
the lignosulfonate is hydrophilic and water soluble compared to hydrophobic carbon additives, wherein the lignosulfonates aid in mixing and preparation of the slurry (Atanassova “capable of adsorbing or covalently bonding to the surface of a lead-containing species” [0040] where “Negative pastes … were produced … using 1.40 g cm-3 H2SO4 and leady oxide … then adding 2 g Vanisperse A lignosulfonate” in Example 1 [0056]);
the binder is a mixing aid (Wertz “useful for, for example, binding the conductive carbon and/or activated carbon to at least a portion of the plurality of fibers in the fiber layer. The 
or
combinations thereof.
Regarding claim 6, modified Atanassova discloses all of the limitations for the method as set forth in claim 5 above, and wherein:
the specific surface area of the high surface area carbon is between 1300-1500 m2/g (Atanassova “the activated carbon has a surface area ranging from 650 m2/g to 3000 m2/g” [0035]);
the lignosulfonates are configured to prevent the formation of large PbSO4 crystals during discharge state with strong antiflocculent properties which prevents affective recharge and consequent conversion of PbSO4 into Pb (Atanassova “prevents or substantially decreased the rate of formation of a smooth layer of PbSO4 at the surface of the lead-containing species” [0040]);
the binder is a surfactant that helps reduce the surface energy of the slurry and aids in the effective mixing and preparing a homogeneous slurry for coating of the glass mat or scrim (Wertz “the activated carbon and conductive carbon may be mixed with a binder to form a mixture (e.g., to form capacitor ink or dough). The mixture may then be incorporated into/onto a plurality of fibers ( e.g., in a fiber layer) by saturating the plurality of fibers with the mixture and/or coating the mixture on top of a fiber layer” [0106]);
or
combinations thereof.
Regarding claim 7, modified Atanassova discloses all of the limitations for the method as set forth in claim 6 above, and wherein:
the high surface area carbon is 10%-40% by dry weight of the slurry (Wertz “greater than or equal to 10 wt % … less than or equal to 40 wt%” [0081]);
the lignosulfonates preserve a spongy lead structure on the negative electrode in the recharge state (Atanassova “to form a porous network … at the surface of the lead-containing species” [0040]);
the binder is MA80, Guar Gum, Gum Arabic, Carboxymethylcellulose, fumed silica, or PEG (Wertz “Non-limiting examples of suitable binder materials include … carboxymethylcellulose
(CMC), styrene-butadiene (SBR), … or the like” [0089]);
or
combinations thereof.
Regarding claim 8, modified Atanassova discloses all of the limitations for the method as set forth in claim 7 above, and wherein:
the high surface area carbon is PBX51 (Atanassova “PBXTM 51” [0054]) and is 30%-40% by dry weight of the slurry (Wertz “greater than or equal to 30 wt % … less than or equal to 40 wt%” [0081]);
the lignosulfonates is Vanisperse A (Atanassova “VS-A (Vanisperse A)” [0040]);
the binder is MA80;
or
combinations thereof.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Atanassova (US 2017/0373312 A1) in view of Bose (US 2019/0379055 A1) as applied to claim 3 above, and further in view of Finlayson et al (WO 2019/226902 A1). Hereinafter referred to as Finlayson.
Regarding claim 9, modified Atanassova discloses all of the limitations for the method as set forth in claim 3 above, but does not disclose wherein the slurry applied to the glass mat scrim on the negative separator further comprising a solvent for mixing the slurry, wherein the solvent does not include ionized water.
However, Finlayson discloses a method of manufacturing a battery separator of a lead-acid battery (“separator film” [0016]) with a glass mat scrim (“glass fiber matt” [0016]) comprising coating the glass mat scrim on a negative separator with a slurry (“electrode paste, preferably an anode paste, for a lead acid battery” [0066]) including a high surface area carbon (“comprising high-surface area carbon nanotubes” [0066]) and a lignosulfonate (“at least one polymer … selected from the group consisting of … lignosulfonates” [0055]), wherein the method further includes drying the coated glass mat scrim (“coated foil is subsequently … followed by a slitting operation for proper electrode sizing and drying” [0006]). Finlayson teaches wherein the slurry applied to the glass mat scrim on the negative separator further comprising a solvent for mixing the slurry (“dispersing aid” or “solvent” [0066]), wherein the solvent does not include ionized water (“renewable solvents such as cyrene (Dihydrolevoglucosenone) or solvents miscible with, for example, deionized water” [0066]), and that this solvent aids to disperse the high surface area carbon in a matrix ([0017]) where the solvent not including ionized water is capable of dissolving polymer matrices ([0062]), extracting oriented carbons by removal of the matrix material ([0062]), and prevents the formation of Van der Waals, electrical or electrostatic forces within the high surface area carbon 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the slurry of modified Atanassova in view of Finlayson wherein the slurry applied to the glass mat scrim on the negative separator further comprising a solvent for mixing the slurry, wherein the solvent does not include ionized water, in order to achieve a slurry that disperses the high surface area carbon from a matrix where the solvent that does not include ionized water dissolves polymer matrices, extracts carbon from matrix material, and prevents the formation of Van der Waals, electrical or electrostatic forces within the high surface area carbon to prevent it from agglomerating into a tight bundle that reduces the exposed surface area of the carbon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721